DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of performing an annealing process at a temperature within a range of 700 C to 2000 C, thereby inducing a silicidation reaction between the first layer and the second layer and forming a third layer comprising a metal silicide in electrical contact with the substrate, resulting in a remaining part of the first layer being between the substrate and the third layer in combination with all of the limitations of Claim 1.
Regarding Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention having a semiconductor substrate; and a passivating electrical contact on the semiconductor substrate in combination with all of the limitations of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896